                                                                      USDCSDNY
                                                                ,\ . DOCUMENT
                                                                 !.
                                                                      El:.~ONICALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         DOC#: ----,.--,---
                                                                      DATE~: ~li.4,,,',l/~Ut~,/1_.__q
 RYAN TRAYLOR, Individually and on behalf of others
 similarly situated,                                                     19cv00949 (DF)

                                Plaintiffs,                              ORDER OF
                                                                         DISMISSAL
                 -against-

 NEW STATFORD RESTAURANT, INC., d/b/a TEN
 DEGREES AND BACI E VENDETTA and
 MORDECHAI H. HASSON, Jointly and Severally,

                                Defendants.


DEBRA FREEMAN, United States Magistrate Judge:

       In this action under the Fair Labor Standards Act and the New York Labor Law, which is

before this Court on the consent of the parties pursuant to 28 U.S.C. § 636(c), the parties, having

reached an agreement in principle to resolve the action, have placed their proposed settlement

agreement before the Court for approval. See Cheeks v. Freeport Pancake House, Inc., 796 F.3d

1999 (2d Cir. 2015) (requiring judicial fairness review of FLSA settlements). Plaintiffs have

also submitted a letter to the Court, explaining why they believe the proposed settlement

agreement is fair, reasonable, and adequate. (Dkt. 27.) The Court has reviewed Plaintiffs'

submissions in order to determine whether the proposed agreement (id., Ex. A) represents a

reasonable compromise of the claims asserted in this action, and, in light of the totality of the

relevant circumstances, including the representations made in Plaintiffs' letter, the terms of the

proposed settlement agreement, and this Court's own familiarity with the strengths and

weaknesses of the parties' positions (as became evident during an arms-length settlement

mediation conducted by this Court), it is hereby ORDERED that:
        1.     The Court finds that the terms of the proposed settlement agreement are fair,

reasonable, and adequate, both to redress Plaintiffs' claims in this action and to compensate

Plaintiffs' counsel for their legal fees, and the agreement is therefore approved.

       2.      The Court notes that both Plaintiffs' letter to the Court and the parties' proposed

Stipulation of Dismissal expressly contemplate that this Court will retain jurisdiction over this

action. (See id, at 4, and attached Stipulation.) In light of this, and in order to effectuate the

evident intent of the parties, this Court will retain jurisdiction over this matter for the purpose of

enforcing the settlement.

       3.      As a result of the Court's approval of the parties' executed settlement agreement,

this action is hereby discontinued with prejudice and without costs or fees to any party. The

Clerk of Court is directed to close this case on the Docket of the Court.

Dated: New York, New York
       November 26, 2019

                                                       SO ORDERED


                                                           d4r#n----.--
                                                       DEBRA FREEMAN
                                                       United States Magistrate Judge

Copies to:

All counsel (via ECF)




                                                   2
